Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered October 27, 1993, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. Viewing the evidence in the light most favorable to the People and bearing in mind that credibility is a matter to be determined by the jury (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), there was sufficient corroboration of the child’s unsworn testimony.
Defendant’s claims relating to the integrity of the Grand Jury presentation are unpreserved, and we decline to review them in the interest of justice. Were we to review them, we would find them without merit (People v Darby, 75 NY2d 449, 455). We specifically note that there is nothing in the record before this Court to suggest that the translation provided by the Grand Jury interpreter was defective in any respect.
We perceive no abuse of sentencing discretion. Concur— Wallach, J. P., Kupferman, Ross, Nardelli and Tom, JJ.